DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A (eIL-5 antigen of SEQ ID NO: 1) in the reply filed on 21 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is advised that, upon the allowance of a generic claim, Applicant is entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 20 November 2020, 25 January 2021, and 30 June 2021 have been entered in full.  Claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/042212 A1 (UNIVERSITAT ZURICH; published 16 March 2017).
‘212 teaches a method of prevention or treatment of urticaria of an equine animal (horse), wherein said method comprises administering an effective amount of a composition to said equine animal, wherein said composition comprises (a) a core particle with at least one first attachment site (a recombinant virus-like particle, or VLP); and (b) at least one eIL-5 antigen having the amino acid sequence of SEQ ID NO: 1, wherein said antigen has at least one second attachment site; and wherein (a) and (b) are linked through said at least one first and said at least second attachment site via at least one non-peptide covalent bond.  See pp. 3-4.  This anticipates claims 1, 7, 8, 17, and 18.
Regarding claims 4-6, ‘212 teaches the method wherein equine IL-31 antigen is not administered.  See pp. 3-4, wherein constructs comprising eIL-5, eotaxin, or eIL-31 are recited in the alternative.  See also Example 10.
Regarding claims 9-14 and 18, ‘212 teaches a modified VLP comprising (a) a VLP polypeptide comprising a mutated amino acid sequence of CMV coat protein (corresponding to SEQ ID NO: 6), and (b) a T helper cell epitope; wherein the T helper cell epitope replaces consecutive amino acids 2-12 of SEQ ID NO: 6.  See pp. 17-18, 30-34.  It is noted that instant SEQ ID NO: 6 is identical to SEQ ID NO: 15 of ‘212.  Instant SEQ ID NO: 17 is comprised within instant SEQ ID NO: 6 and thus is encompassed within SEQ ID NO: 15 of ‘212.  Instant SEQ ID NO: 11 is identical to SEQ ID NO: 20 of ‘212.  Instant SEQ ID NO: 12 is identical to SEQ ID NO: 21 of ‘212.  See Appendix for sequence alignments.
Regarding claims 15, 19, and 20, ‘212 teaches reduction in symptoms and/or parameters associated with urticaria after administration compared to before administration.  The area of hives or lesions is calculated by urticaria activity scoring test.  See Example 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/042212 A1 (UNIVERSITAT ZURICH; published 16 March 2017) in view of Oliveira-Filho et al. (2012, Semina: Ciencias Agrarias, Londrina 33(3):1113-1122), Hinden et al. (2012, Vet. Dermatol. 23:505-e99), and Zou et al. (2010, Vaccine 28:3192-3200).
The teachings of ‘212 are discussed above.
‘212 does not teach a method of prevention or treatment of urticaria of an equine animal with an eIL-5-CMV construct wherein the urticaria is not associated with insect bite hypersensitivity (IBH).
However, Oliveira-Filho et al. teach that skin lesions from horses having urticaria associated with IBH have high levels of eosinophils (p. 1118, top left column).  Hinden et al. teach that skin lesions from horses with recurrent urticaria also have high levels of eosinophils (abstract and Table 3).  Zou et al. teach that IL-5 is responsible for the maturation of eosinophils and the release of mature eosinophils from bone marrow (p. 3192, Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of ‘212 by treating horses having urticaria not associated with IBH.  There would have been a reasonable expectation of success in view of the teachings of Oliveira-Filho et al. and Hinden et al. that skin lesions in horses having urticaria associated with IBH as well as recurrent urticaria have elevated levels of eosinophils, and in the teachings of Zou et al. that IL-5 is responsible for eosinophil maturation and release from bone marrow.  The motivation to do so could have been found in the discussions by Hinden et al. regarding the frequency of recurrent urticaria in horses and the obvious discomfort associated therewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,207,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
It is noted that the instant application and the patent have overlapping assignees.
Both sets of claims recite methods of treating an equine animal such as a horse having recurrent urticaria comprising administering a composition comprising the same CMV-based core particle linked to eIL-5 antigen.  Both sets of claims recite the same sequences for the construct.
The claims differ in that the patented claims recite co-administration of a similar construct comprising a core particle linked to eIL-31 antigen.  However, the instant claims recite open claim language, thus allowing for other active therapeutic agents.  Also, instant claims 1-3 and 7-20 do not explicitly exclude eIL-31 antigen-based therapeutic agents.  Accordingly, the patented claims suggest all of the limitations of the instant claim set.
Applicant is advised that amending instant claim 1 to include the limitations of any of claims 4-6 is one way of obviating the instant rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 December 2022

APPENDIX
SEQUENCE ALIGNMENTS
Instant SEQ ID NO: 6 and SEQ ID NO: 15 of ‘212:

BDR38946
ID   BDR38946 standard; protein; 218 AA.
XX
AC   BDR38946;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Cucumber mosaic virus (CMV) derived coat protein (CP), SEQ ID 15.
XX
KW   antiallergic; antiparasitic; coat protein; hypersensitivity;
KW   immune stimulation; insect infection; prophylactic to disease;
KW   protein therapy; therapeutic; vaccine, general; veterinary.
XX
OS   Cucumber mosaic virus.
XX
FH   Key             Location/Qualifiers
FT   Region          2..12
FT                   /note= "Specifically claimed in claim 10"
XX
CC PN   WO2017042212-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   07-SEP-2016; 2016WO-EP071078.
XX
PR   08-SEP-2015; 2015EP-00184195.
PR   21-APR-2016; 2016EP-00166342.
PR   20-JUN-2016; 2016EP-00175211.
XX
CC PA   (UYZU ) UNIV ZUERICH.
XX
CC PI   Fettelschoss A,  Bachmann M;
XX
DR   WPI; 2017-18875A/24.
DR   N-PSDB; BDR38955.
XX
CC PT   Composition used for preventing or treating insect bite hypersensitivity 
CC PT   of a horse, comprises an equine Interleukin-5 antigen, an equine Eotaxin 
CC PT   antigen or an equine Interleukin-31 antigen.
XX
CC PS   Claim 11; SEQ ID NO 15; 107pp; English.
XX
CC   The present invention relates to a novel immunogenic vaccine composition 
CC   useful for preventing or treating insect bite hypersensitivity (IBH) in 
CC   equine animals. The composition comprises: (a) a core particle or virus-
CC   like particle (VLP) with at least one first attachment site; and (b) at 
CC   least one antigen selected from equine interleukin-5 (IL-5), an eotaxin 
CC   antigen and an interleukin-31 antigen (eIL-31 antigen) with at least one 
CC   second attachment site. The present sequence is a Cucumber mosaic virus 
CC   (CMV) derived coat protein (CP), useful for preparing the composition for
CC   preventing or treating IBH.
XX
SQ   Sequence 218 AA;

  Query Match             100.0%;  Score 1100;  DB 24;  Length 218;
  Best Local Similarity   100.0%;  
  Matches  218;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDKSESTSAGRSRRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHPTFVG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDKSESTSAGRSRRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHPTFVG 60

Qy         61 SERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPKFDST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPKFDST 120

Qy        121 VWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRADIGDM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRADIGDM 180

Qy        181 RKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 RKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 218

Instant SEQ ID NO: 17 and SEQ ID NO: 34 of ‘212:
BDR38965
ID   BDR38965 standard; peptide; 27 AA.
XX
AC   BDR38965;
XX
DT   04-MAY-2017  (first entry)
XX
DE   Cucumber mosaic virus (CMV) derived coat protein (CP) fragment, SEQ 34.
XX
KW   antiallergic; antiparasitic; coat protein; hypersensitivity;
KW   immune stimulation; insect infection; prophylactic to disease;
KW   protein therapy; therapeutic; vaccine, general; veterinary.
XX
OS   Cucumber mosaic virus.
XX
CC PN   WO2017042212-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   07-SEP-2016; 2016WO-EP071078.
XX
PR   08-SEP-2015; 2015EP-00184195.
PR   21-APR-2016; 2016EP-00166342.
PR   20-JUN-2016; 2016EP-00175211.
XX
CC PA   (UYZU ) UNIV ZUERICH.
XX
CC PI   Fettelschoss A,  Bachmann M;
XX
DR   WPI; 2017-18875A/24.
XX
CC PT   Composition used for preventing or treating insect bite hypersensitivity 
CC PT   of a horse, comprises an equine Interleukin-5 antigen, an equine Eotaxin 
CC PT   antigen or an equine Interleukin-31 antigen.
XX
CC PS   Disclosure; SEQ ID NO 34; 107pp; English.
XX
CC   The present invention relates to a novel immunogenic vaccine composition 
CC   useful for preventing or treating insect bite hypersensitivity (IBH) in 
CC   equine animals. The composition comprises: (a) a core particle or virus-
CC   like particle (VLP) with at least one first attachment site; and (b) at 
CC   least one antigen selected from equine interleukin-5 (IL-5), an eotaxin 
CC   antigen and an interleukin-31 antigen (eIL-31 antigen) with at least one 
CC   second attachment site. The present sequence is a Cucumber mosaic virus 
CC   (CMV) derived coat protein (CP) fragment, useful for preparing the 
CC   composition for preventing or treating IBH.
XX
SQ   Sequence 27 AA;

  Query Match             100.0%;  Score 131;  DB 24;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKSESTSAGRSRRRRPRRGSRSAPSSA 27
              |||||||||||||||||||||||||||
Db          1 DKSESTSAGRSRRRRPRRGSRSAPSSA 27

Instant SEQ ID NO: 11 and SEQ ID NO: 20 of ‘212:
BDR38951
ID   BDR38951 standard; protein; 222 AA.
XX
AC   BDR38951;
XX
DT   04-MAY-2017  (first entry)
XX
DE   CMV-Ntt830 fusion protein, SEQ ID 20.
XX
KW   Tetanus toxin; antiallergic; antiparasitic; chimeric protein;
KW   coat protein; hypersensitivity; immune stimulation; insect infection;
KW   prophylactic to disease; protein therapy; therapeutic; vaccine, general;
KW   veterinary.
XX
OS   Cucumber mosaic virus.
OS   Chimeric.
OS   Unidentified.
XX
CC PN   WO2017042212-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   07-SEP-2016; 2016WO-EP071078.
XX
PR   08-SEP-2015; 2015EP-00184195.
PR   21-APR-2016; 2016EP-00166342.
PR   20-JUN-2016; 2016EP-00175211.
XX
CC PA   (UYZU ) UNIV ZUERICH.
XX
CC PI   Fettelschoss A,  Bachmann M;
XX
DR   WPI; 2017-18875A/24.
DR   N-PSDB; BDR38959.
XX
CC PT   Composition used for preventing or treating insect bite hypersensitivity 
CC PT   of a horse, comprises an equine Interleukin-5 antigen, an equine Eotaxin 
CC PT   antigen or an equine Interleukin-31 antigen.
XX
CC PS   Claim 12; SEQ ID NO 20; 107pp; English.
XX
CC   The present invention relates to a novel immunogenic vaccine composition 
CC   useful for preventing or treating insect bite hypersensitivity (IBH) in 
CC   equine animals. The composition comprises: (a) a core particle or virus-
CC   like particle (VLP) with at least one first attachment site; and (b) at 
CC   least one antigen selected from equine interleukin-5 (IL-5), an eotaxin 
CC   antigen and an interleukin-31 antigen (eIL-31 antigen) with at least one 
CC   second attachment site. The present sequence is a fusion protein 
CC   comprising a Cucumber mosaic virus (CMV) derived coat protein (CP) and a 
CC   tetanus toxoid epitope tt830, useful for preparing the composition for 
CC   preventing or treating IBH.
XX
SQ   Sequence 222 AA;

  Query Match             100.0%;  Score 1124;  DB 24;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  222;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGQYIKANSKFIGITERRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGQYIKANSKFIGITERRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHP 60

Qy         61 TFVGSERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TFVGSERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPK 120

Qy        121 FDSTVWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRAD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FDSTVWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRAD 180

Qy        181 IGDMRKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 222
              ||||||||||||||||||||||||||||||||||||||||||
Db        181 IGDMRKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 222 

Instant SEQ ID NO: 12 and SEQ ID NO: 21 of ‘212:
BDR38952
ID   BDR38952 standard; protein; 220 AA.
XX
AC   BDR38952;
XX
DT   04-MAY-2017  (first entry)
XX
DE   CMV-Npadr fusion protein, SEQ ID 21.
XX
KW   antiallergic; antiparasitic; chimeric protein; coat protein;
KW   hypersensitivity; immune stimulation; insect infection;
KW   prophylactic to disease; protein therapy; therapeutic; vaccine, general;
KW   veterinary.
XX
OS   Cucumber mosaic virus.
OS   Chimeric.
OS   Unidentified.
XX
CC PN   WO2017042212-A1.
XX
CC PD   16-MAR-2017.
XX
CC PF   07-SEP-2016; 2016WO-EP071078.
XX
PR   08-SEP-2015; 2015EP-00184195.
PR   21-APR-2016; 2016EP-00166342.
PR   20-JUN-2016; 2016EP-00175211.
XX
CC PA   (UYZU ) UNIV ZUERICH.
XX
CC PI   Fettelschoss A,  Bachmann M;
XX
DR   WPI; 2017-18875A/24.
DR   N-PSDB; BDR38961.
XX
CC PT   Composition used for preventing or treating insect bite hypersensitivity 
CC PT   of a horse, comprises an equine Interleukin-5 antigen, an equine Eotaxin 
CC PT   antigen or an equine Interleukin-31 antigen.
XX
CC PS   Claim 12; SEQ ID NO 21; 107pp; English.
XX
CC   The present invention relates to a novel immunogenic vaccine composition 
CC   useful for preventing or treating insect bite hypersensitivity (IBH) in 
CC   equine animals. The composition comprises: (a) a core particle or virus-
CC   like particle (VLP) with at least one first attachment site; and (b) at 
CC   least one antigen selected from equine interleukin-5 (IL-5), an eotaxin 
CC   antigen and an interleukin-31 antigen (eIL-31 antigen) with at least one 
CC   second attachment site. The present sequence is a fusion protein 
CC   comprising a Cucumber mosaic virus (CMV) derived coat protein (CP) and a 
CC   T helper cell epitope peptide PADRE, useful for preparing the composition
CC   for preventing or treating IBH.
XX
SQ   Sequence 220 AA;

  Query Match             100.0%;  Score 1112;  DB 24;  Length 220;
  Best Local Similarity   100.0%;  
  Matches  220;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKFVAAWTLKAAARRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHPTF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKFVAAWTLKAAARRRRPRRGSRSAPSSADANFRVLSQQLSRLNKTLAAGRPTINHPTF 60

Qy         61 VGSERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPKFD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VGSERCKPGYTFTSITLKPPKIDRGSYYGKRLLLPDSVTEYDKKLVSRIQIRVNPLPKFD 120

Qy        121 STVWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRADIG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STVWVTVRKVPASSDLSVAAISAMFADGASPVLVYQYAASGVQANNKLLYDLSAMRADIG 180

Qy        181 DMRKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 220
              ||||||||||||||||||||||||||||||||||||||||
Db        181 DMRKYAVLVYSKDDALETDELVLHVDVEHQRIPTSGVLPV 220